Citation Nr: 0607809	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-39 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a back injury, from August 6, 1992 to November 
13, 2002.  

2.  Entitlement to an evaluation in excess of 20 percent 
residuals of a back injury, from November 13, 2002.  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran served on active duty from September 1982 to 
August 1992.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2003 decision by the RO which 
granted service connection for residuals of a back injury and 
assigned a 10 percent evaluation from August 6, 1992, and a 
20 percent evaluation from November 13, 2002.  By rating 
action in December 2003, the RO assigned a separate 30 
percent evaluation for the neurological residuals associated 
with the back injury, characterized as peroneal neuropathy of 
the left lower extremity, effective from November 13, 2002.  

The veteran has expressed dissatisfaction with the 
evaluations assigned for the low back disability.  
Accordingly, the Board must determine whether the veteran is 
entitled to an evaluation in excess of 10 percent from August 
6, 1992, and in excess of 20 percent from November 13, 2002, 
for his back disability.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Prior to November 13, 2002, the veteran's back disability 
was manifested by complaints of pain occasionally radiating 
down right leg, degenerative disc disease, and no 
neurological impairment; no functional loss of use due to 
pain or during flare-ups was demonstrated.  

3.  From November 13, 2002, the veteran's back disability is 
manifested by complaints of pain, tenderness, mild limitation 
of motion, and degenerative disc disease without muscle spasm 
or loss of lateral motion; no additional functional loss of 
use due to pain or during flare-ups is demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a back injury prior to November 13, 2002, 
are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5293, 5295 
(2002), and 5237 (prior to 9/26/03).  

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a back injury from November 13, 2002, are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5293, 5295 (2002) 
and 5237 (from 9/23/02).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification and assistance 
provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The Board concludes that information and discussions as 
contained in the July and December 2002 rating decisions, the 
September 2004 statement of the case, and in letters sent to 
the veteran in June, July, November, and December 2003, and 
November 2004 have provided him with sufficient information 
regarding the applicable regulations.  The content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Additionally, these 
documents notified him of his responsibility to submit 
evidence which showed a worsening or increased disability of 
his back disability; of what evidence was necessary to 
substantiate the claim for an increased rating; why the 
current evidence was insufficient to award the benefits 
sought, and suggested that he submit any evidence in his 
possession.  The veteran was also afforded an opportunity for 
a personal hearing, but declined.  The veteran has been 
provided notice of what VA was doing to develop the claims, 
notice of what he could do to help his claim, and notice of 
how the claim was still deficient.  Further, the veteran has 
not identified the existence of any relevant evidence that 
has not been obtained or requested.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  
Consequently, the Board concludes that it may proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  Therefore, the Board finds that 
the duty to assist and notify as contemplated by applicable 
provisions, including the VCAA, has been satisfied.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A.  The RO has 
obtained all VA treatment records and associated them with 
the claims file.  In a letter received in November 2004, the 
veteran reported that he had no additional evidence to 
submit.  The Board finds that there does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all relevant medical records, and the 
veteran, through his representative, indicated that there was 
no additional evidence to be obtained.  The veteran has also 
been evaluated by VA on four occasions during the pendency of 
this appeal.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

Factual Background

When examined by VA in September 1992, the veteran reported a 
history of a back injury during parachute training in 
service, and said that he was told he had scoliosis of the 
thoracolumbar spine.  Examination of the veteran's back did 
not reveal any pain or spasm.  He had full range of motion of 
the spine and there were no neurological abnormalities.  The 
diagnoses included recurrent back pain, possible degenerative 
joint disease.  X-ray studies of the lumbar and thoracic 
spine undertaken subsequent to the examination revealed no 
pertinent abnormalities.  

Private medical records received from the veteran in May 
2003, included a June 1992 chiropractic evaluation which 
showed normal forward flexion and rotation of the lumbar 
spine, and minus five degrees of normal extension and lateral 
flexion, bilaterally.  Neurological findings included 3+ 
patellar reflexes and positive straight leg raising referable 
to the L5 level.  An x-ray study revealed mild right 
scoliosis and decreased disc space at L5.  The diagnoses 
included disc degeneration and lumbar strain/sprain.  

Additional private medical records from 1997 to 2002 showed 
treatment for various maladies, including periodic low back 
pain from 1997 to 2002.  The veteran's complaints and the 
clinical findings were essentially the same on all of the 
reports and showed recurring back pain occasionally radiating 
down the left leg.  Other than occasional sciatic neuropathy, 
the veteran had essentially full  range of motion, no 
significant neurological abnormalities, and no muscle spasm.  
An examination report in September 2002, was essentially 
negative and showed only mild tenderness over the lower back 
area with no sensory impairment, motor dysfunction, or 
neurological abnormalities.  The veteran walked with a normal 
gait, and was able to heel and toe walk, and tandem walk.  
Similar negative clinical findings were noted on an 
examination in October 2002.  

On VA spine examination in August 2003, the veteran's 
complaints were unchanged.  He said that he was given a cane 
after his MRI a month earlier, and that his symptoms had 
worsened over the past two years.  On examination, there was 
tenderness to palpation over the sacroiliac joint on the 
left, with no tenderness on the right.  Forward flexion and 
hyperextension were limited secondary to pain.  Strength was 
3.5 to 4/5 in all muscles tested on the left, and normal on 
the right.  There was decreased sensation in the left lower 
extremity, and positive straight leg raising on the left.  
The assessment was symptoms of radicular leg pain and some 
sacroiliac nerve pain.  

On VA spine examination in October 2003, the veteran reported 
that he had difficulty performing daily activities, including 
sitting for long periods or leaning forward due to pain.  He 
also reported associated numbness, tingling, and weakness in 
his left leg, but denied any bowel or bladder dysfunction.  
On examination, he had positive straight leg raising on the 
left.  He walked with a Trendelenburg gait and a cane in his 
left hand.  There was tenderness over the left sacroiliac and 
left paraspinal musculature.  Forward flexion was to 80 
degrees with extension to 20 degrees, without pain.  Lateral 
bending was to 30 degrees, bilaterally, and axial rotation 
was to 45 degrees, bilaterally.  There was decreased 
sensation to light touch on the lateral aspect of the left 
leg and foot.  Strength was 4/5 in the dorsiflexion, plantar 
flexion, iliopsoas, quadriceps, and hamstring on the left, 
and 5/5 on the right.  The veteran could toe and heel raise 
without difficulty and his Achilles and patellar reflexes 
were intact at 2+, bilaterally.  The examiner commented that 
the veteran had radicular symptoms due to nerve root 
compression and had reasonable range of motion of the spine, 
but seemed to be limited by pain.  

Additional private medical records received from the veteran 
in November 2003, included a November 2002 MRI report and a 
July 2003 neurological examination report.  The MRI revealed 
diffuse disc bulges at L3-4, L4-5, and L5-S1.  The report 
indicated that the veteran was working full-time, eight hours 
a day, and that he enjoyed golfing and exercising daily.  The 
veteran complained of back pain, particularly after sitting 
for long periods of time or riding his bike.  There was a 
slight foot drop consistent with left peroneal lesion; 
otherwise there were no significant neurological 
abnormalities.  Strength was normal and symmetrically in both 
lower extremities, his stance was normal, and his gait was 
slightly limping.  The impression included low back and left 
lower extremity pain with EMG evidence of left peroneal 
involvement.  

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

As held in AB v. Brown, 6 Vet. App. 35, 38, (1993), where the 
claim arises from an original rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  See also Fenderson v. West, 
12 Vet. App. 119 (1999), which held that at the time of an 
initial rating, separate [staged] ratings may be assigned for 
separate periods of time based on the facts found.  

This appeal arises from an original claim for compensation 
benefits and a July 2003 rating decision which granted 
service connection for residuals of a back injury.  The RO 
assigned a 10 percent evaluation from August 6, 1992.  
Apparently, the RO found that the veteran had a claim pending 
in 1992 and determined that this was an appropriate effective 
date for service connection and the 10 percent disability 
evaluation.  The record does indicate that the RO initially 
denied the veteran's claim for service connection for the 
residuals of a back injury by October 1992 rating decision, 
the veteran filed a notice of disagreement in August 1993, 
and the RO issued a statement of the case in September 1993.  
A VA Form 21-4138 was then filed in December 1993, beyond the 
one-year time period for the filing of such a document, 
although the veteran was not so informed at the time; no 
further VA action was taken on that appeal.  In the July 2003 
rating decision, the RO also found that the veteran's back 
disability should be assigned a 20 percent disability 
evaluation effective from November 13, 2002, which the RO 
stated was based on the veteran's "reopened" claim and 
based on recurring attacks of intervertebral disc syndrome 
represented by a private medical record dated in November 
2002.  

Analysis

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's spine disability is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  However, the veteran does get the benefit of having 
both the old regulation and the new regulation considered for 
the period after the change was made.  See VAOPGCPREC 3-00.  
That guidance is consistent with longstanding statutory law, 
to the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).  

In this case, the veteran was assigned a 10 percent 
evaluation for residuals of a back injury under Diagnostic 
Code (DC) 5293 for intervertebral disc syndrome from August 
6, 1992, and a 20 percent evaluation from November 13, 2002.  
In the later December 2003 rating decision, the RO separately 
evaluated the orthopedic and neurologic manifestations of the 
veteran's service-connected low back disability and assigned 
the 20 percent evaluation under the provisions of DC 5292.  
The questions presented are whether the veteran is entitled 
to a rating in excess of 10 percent from August 6, 1992 (the 
day after the veteran's discharge from service and the 
effective date of the award of service connection and the 10 
percent disability evaluation) to November 13, 2002, and to 
an evaluation in excess of 20 percent from November 13, 2002.  

An Evaluation in Excess of 10 Percent Prior to November 13, 
2002.  

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the old version for intervertebral disc syndrome DC 5293, a 
60 percent evaluation was assigned for pronounced, persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  A 40 
percent evaluation was assigned for severe, recurring attacks 
with intermittent relief.  A 20 percent rating was assigned 
for moderate symptoms with recurring attacks.  A 10 percent 
evaluation was assigned for mild symptoms.  38 C.F.R. 
§ 4.71a, DC 5293 (effective prior to September 23, 2002).  

Also, prior to September 26, 2003, under DC 5292, limitation 
of motion of the lumbar spine is assigned a 10 percent rating 
for slight limitation of motion, a 20 percent rating for 
moderate limitation of motion, and a maximum schedular rating 
of 40 percent for severe limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2003) (effective prior to 
September 26, 2003).

Under the revised criteria effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).  

A 10 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id. 

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237, spinal stenosis 
under DC 5238, degenerative arthritis of the spine under DC 
5242, and intervertebral disc syndrome under Diagnostic Code 
5243.  Under the revised criteria, lumbosacral strain will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. 
§ 4.71a, The Spine, Note (6) (2005).  

Under the General Rating Formula as applicable to the 
veteran's back disability, a 20 percent rating is warranted 
when forward flexion of the thoracolumbar spine is greater 
than 30 degrees, but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent requires forward flexion 
of the thoracolumbar spine limited to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted if there is unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  (38 C.F.R. § 4.71a, DCs 5235 to 5243, effective 
September 26, 2003.)  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id. 

The criteria with respect to evaluating intervertebral disc 
syndrome based on incapacitating episodes, effective from 
September 26, 2003, were essentially unchanged from the 
revised criteria of September 23, 2002.  Note (1) provided 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  (38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, effective September 26, 2003.)  

With respect to neurologic manifestations, DC 8520, addresses 
the sciatic nerve.  Incomplete paralysis of the sciatic nerve 
is rated 10 percent when mild, 20 percent when moderate, 40 
percent when moderately severe, and 60 percent when severe 
with marked muscular atrophy.  38 C.F.R. § 4.124a; DC 8520 
(2005).  An 80 percent rating is warranted for complete 
paralysis of the nerve when the foot dangles and drops and 
there is no active movement possible of the muscles below the 
knee, and flexion of the knee is weakened or (very rarely) 
lost.  Id.  As noted above, the veteran has been awarded a 
separate 30 percent evaluation for peroneal neuropathy of the 
left lower extremity associated with the residuals of back 
injury under the provisions of DC 8521.  38 C.F.R. § 4.124a, 
DC 8521 (contemplating severe incomplete paralysis of the 
common peroneal nerve).  Thus, from November 2002, the 
neurological aspects of the veteran's back disability have 
been separately evaluated.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

The Board has also considered the rating criteria under DC 
5295 for lumbosacral strain.  Prior to September 26, 2003, DC 
5295 provided for a 40 percent rating for severe symptoms 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 20 
percent rating was assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. § 4.71a, DC 5295 (effective 
prior to September 23, 2002).  Since September 26, 2003, 
lumbosacral strain is evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine.  

In this case the clinical findings from the two VA 
examinations in 1992 and the private treatment records from 
1992 to November 2002 fail to show more than slight 
limitation of motion of the lumbar spine and only occasional 
characteristic pain on motion even with consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The records showed that the veteran 
worked full-time, apparently as a corrections officer, and he 
did not report any lost time at work because of his back 
disability.  He was seen by private doctors on two 
consecutive days in March 1997, and had a total of four 
physical therapy visits in April and May 1997.  Despite his 
pain, the veteran reported that he worked four-16 hour and 
three eight hour days without having to take any medication.  
Other than complaints of pain and some low back tenderness, 
private treatment records in February 2000, and September and 
October 2002 showed no objective evidence of any significant 
abnormalities.  Muscle tone, bulk, and motor function were 
normal, and there was no evidence of any sensory impairment.  
There was no evidence of muscle spasm, loss of lateral spine 
motion, positive Goldthwaite's sign, listing of the whole 
spine to the opposite side, abnormal mobility on forced 
motion, or more than mild recurring attacks of intervertebral 
disc syndrome at any time prior to November 2002.  In fact, 
on a private examination in July 2003, the veteran reported 
that he was working full-time and that he enjoyed golfing and 
exercising daily.  

As to rating the veteran under the criteria for ankylosis, it 
is noted that ankylosis is "immobility and consolidation of 
a joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999).  Here, the 
evidence showed that the veteran retains significant motion 
of the spine.  Therefore, a rating under DCs 5289 or 5292 for 
ankylosis or limitation of motion is not warranted.  Based on 
the discussion above, the Board finds that the veteran's back 
disability is not of such severity to warrant an evaluation 
in excess of 10 percent under the any of the applicable old 
diagnostic codes for evaluating a back disability in effect 
prior to September 23, 2002, and in effect September 26, 
2003.  

The Board must also consider whether the veteran is entitled 
to an evaluation in excess of 10 percent under the revised 
rating criteria for disabilities of the spine effective 
September 23, 2002.  As indicated above, the revised 
regulations may not be applied prior to the effective date of 
the change.  VAOPGCPREC 3-2000.  Therefore, application of 
the revised rating criteria can only be applied for the 
period from the effective date of the regulations, September 
23, 2002, to November 13, 2002, the date of the increased 
rating to 20 percent.  

In this regard, the evidence does not show that he 
experienced incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  In fact, the clinical and diagnostic 
findings do not satisfy the criteria for even a compensable 
evaluation under the revised criteria of DCs 5237/5243.  The 
veteran does not claim nor does the evidence show any 
incapacitating episodes over the past year or any required 
bed rest due to the low back disability.  There is no 
unfavorable ankylosis, and no evidence suggesting limitation 
of forward flexion to less than 60 degrees or total motion to 
less than 120 degrees.  Thus, the Board finds that the 
evidence does not meet the criteria for an evaluation in 
excess of 10 percent prior to November 13, 2002, under either 
the old or the revised regulations.  

An Evaluation in Excess of 20 Percent From November 13, 2002.  

The Board must now consider whether the veteran is entitled 
to an evaluation in excess of 20 percent under the old rating 
criteria; under the revised rating criteria effective from 
September 23, 2002, and under the criteria effective from 
September 26, 2003.  As indicated above, the revised 
regulations may not be applied prior to the effective date of 
the change.  VAOPGCPREC 3-2000.  

In this case, the evidence shows that the veteran has severe 
recurring attacks with intermittent relief which would 
warrant the assignment of a 40 percent evaluation under the 
old criteria for DC 5293.  Neither severe limitation of 
motion of the lumbar spine nor severe lumbosacral strain is, 
however shown.  See 38 C.F.R. § 4.71a, DCs 5292, 5295 
(effective prior to September 26, 2003.   

Moreover, the evidence does not show pronounced, persistent 
symptoms of intervertebral disc syndrome with little 
intermittent relief.  There was no evidence of demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc to that 
degree.  Therefore, a 60 percent evaluation would not be 
appropriate under the old criteria for DC 5293.  

As indicated above, the veteran was assigned separate 20 and 
30 percent evaluations for his back disability from November 
13, 2002 under the revised regulations, which is the 
equivalent of a single 40 percent evaluation under the old 
criteria.  That is, a 40 percent evaluation under the old 
criteria contemplated all of the associated symptoms of the 
back disability, i.e., musculoskeletal and neurological.  
Under the revised criteria, the 30 percent evaluation was 
assigned for the neurological abnormalities and the 20 
percent evaluation was assigned for the musculoskeletal 
symptoms.  The combined evaluation is equivalent to a 40 
percent evaluation.  38 C.F.R. § 4.25.  The assignment of a 
separate 40 percent rating under the old criteria for 
intervertebral disc syndrome and a separate 30 percent 
evaluation for the neurological abnormalities under the 
revised regulations would amount to pyramiding and is 
prohibited by law.  38 C.F.R. § 4.14 (2005).  

As to an evaluation in excess of 20 percent for his back 
disability under the revised regulations, the evidence does 
not show that he has experienced incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  The veteran does not 
claim nor does the evidence show any incapacitating episodes 
over the past year or any required bed rest due to the low 
back disability.  The Board notes further that the veteran 
would have to meet the requirements for a 60 percent 
evaluation if utilizing the revised rating for intervertebral 
disc syndrome as opposed to evaluating separate orthopedic 
and neurologic manifestations as was done effective from 
November 13, 2002, under the General Rating Formula in order 
the exceed the current combined 40 percent evaluation 
assigned for the separate orthopedic and neurologic 
manifestations of the veteran's back disorder.  The evidence 
in this case simply does not shown symptomatology associated 
with the veteran's disc disease to that degree.   

As to the rating the orthopedic manifestations from November 
13, 2002, the most recent VA examination in October 2003 (and 
the only report which quantified the degree of motion of the 
veteran's spine) showed forward flexion to 80 degrees with a 
combined total motion of 250 degrees.  Thus, the medical 
evidence from November 13, 2002 does not demonstrate more 
than mild limitation of motion of the lumbar spine so as to 
warrant a rating in excess of 20 percent under the old 
criteria of DC 5292, or under the revised General Rating 
Formula for DC 5237.  

Finally, consideration must also be given to any functional 
impairment of the veteran's ability to engage in ordinary 
activities and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005).  

The evidence shows that the veteran has a good strength and 
range of motion in his back.  Although the recent VA October 
2003 VA examination report indicated that the veteran's pain 
seemed to be limiting his activities, there was no objective 
observation of any additional functional loss or impairment 
due to pain in the lumbar spine on range of motion studies.  
Although the veteran reported that his activities were 
limited by pain, the Board finds that the currently assigned 
evaluations contemplate and recognize such impairment.  The 
veteran works full-time and has not reported any time lost at 
work because of his back disability.  The 20 and 30 percent 
evaluations currently assigned the symptomatology associated 
with the veteran's service-connected back disability 
adequately represent the degree of disability contemplated 
for any functional impairment from exacerbations 
proportionate to the severity of his disability and any or 
loss of working time.  


ORDER


An evaluation in excess of 10 percent for residuals of a back 
injury from August 6, 1992 to November 13, 2002, is denied.  

An evaluation in excess of 20 percent for residuals of a back 
injury from November 13, 2002, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


